Citation Nr: 0837290	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-28 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disability, to 
include as secondary to rheumatic fever.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from November 1962 to 
November 1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that rating decision, in pertinent part, the RO denied 
service connection for coronary artery disease, and the 
veteran's disagreement with that decision led to this appeal.  

The issue of entitlement to service connection for heart 
disability, to include as secondary to rheumatic fever, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  On June 6, 2008, the Board issued a decision denying 
service connection for coronary artery disease (claimed as a 
heart condition), to include as secondary to the veteran's 
service-connected rheumatic fever; the Board noted that the 
veteran had failed to report for a Board hearing scheduled to 
be held in May 2008.  

2.  In a letter dated in mid-May 2008, the RO informed the 
veteran it had scheduled him for a Board hearing to be held 
in August 2008; a copy of that letter was received at the 
Board, but was not in the claims file, at the time of the 
June 6, 2008, Board decision; the hearing was later 
rescheduled because of a tropical storm, and the veteran 
testified at a Board videoconference hearing in 
September 2008.  

3.  Failure to afford the veteran a hearing prior to the 
June 6, 2008, Board decision pertaining to the issue of 
service connection for coronary artery disease (claimed as 
heart condition) was prejudicial to the veteran.  


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
June 6, 2008, have been met.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 6, 2008, the Board issued a decision denying service 
connection for coronary artery disease (claimed as a heart 
condition), to include as secondary to the veteran's service-
connected rheumatic fever.  In the decision, the Board noted 
that the veteran had failed to report for a Board hearing 
scheduled to be held in May 2008.  

In a letter dated in mid-May 2008, the RO informed the 
veteran it had scheduled him for a Board hearing to be held 
in August 2008.  A copy of that letter was received at the 
Board prior to its June 2008 decision, but was not in the 
claims file at the time of the June 6, 2008, Board decision.  
The hearing was later rescheduled because of a tropical 
storm, and the veteran testified at a Board videoconference 
hearing held in September 2008.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, where there has been a denial of 
due process.  38 C.F.R. § 20.904.  Examples of circumstances 
in which denial of due process of law will be conceded 
include when there was a prejudicial failure to afford the 
appellant a personal hearing.  Id.  Although the regulation 
specifies that if the appellant's fails to appear, the Board 
decision will not be vacated, that is not the situation here.  
Rather, the hearing at issue was one that was scheduled by 
the RO and of which the Board had constructive notice prior 
to its June 6, 2008, decision and which was scheduled to take 
place in August 2008.  Because of inclement weather (and not 
due to any fault of the veteran), the hearing eventually was 
held in September 2008.  In order to assure due process, the 
Board will vacate its June 6, 2008, decision.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2008).  The Board will consider the merits of the appeal 
only after completion of action directed in the remand that 
follows this vacatur.  


ORDER

The Board's decision of June 6, 2008, is hereby vacated.  


REMAND

The veteran has filed a claim for service connection for a 
heart condition, which he contends is secondary to his 
service-connected rheumatic fever.  The issue as framed on 
appeal by the RO has been entitlement to service connection 
for coronary artery disease, and the RO denied the claim on 
the basis of its finding that the veteran's coronary artery 
disease is not related to rheumatic fever and its finding 
that there is no evidence showing coronary artery disease is 
related to service on a direct or presumptive basis.  The RO 
provided the veteran a VA medical examination with opinion in 
December 2003.  

At the September 2008 hearing, the veteran testified that he 
had been receiving his medical care from VA since 2005, that 
he was hospitalized at the VA Medical Center (VAMC) in 
Houston in September 2007 for dizziness and passing out, and 
was currently waiting for scheduling of the replacement of 
his defibrillator.  He stated that he expected to see his 
cardiologist in the near future.  In this regard, the Board 
notes that private medical records submitted by the veteran 
show that he underwent bypass graft surgery in 1984 with a 
redo of bypass grafting in 1996.  Also, the veteran was 
hospitalized in March 2000 after successful resuscitation of 
ventricular fibrillation termed a sudden death episode.  
After electrophysiology studies, he underwent placement of an 
implantable cardioverter defibrillator (ICD) during the 
March 2000 hospitalization.  Later records dated in 
November 2002 show that the plan reported by the veteran's 
private cardiologist was placement of a biventricular 
pacemaker.  

The veteran has submitted multiple articles from the 
Internet, which he contends suggest a relationship between 
rheumatic fever and the kind of heart problems he has 
experienced and which have been documented in his medical 
records.  

The claims file currently includes no medical records for the 
veteran dated later than the report of a VA examination 
conducted in December 2003.  As noted above, the veteran 
testified that since 2005 he has been receiving all of his 
medical care, including for his heart problems, from VA.  The 
claims file includes none of the veteran's VA medical 
records, and as they may include information pertinent to the 
veteran's claim, they should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered).  

In addition, it is the judgment of the Board that the veteran 
should be provided an additional VA examination with a nexus 
opinion as to whether any current heart disability is related 
to service or to the veteran's service-connected rheumatic 
fever.  The examiner should be requested to review the entire 
record, including the veteran's service medical records 
pertaining to in-service evaluation and treatment for 
rheumatic fever, reports VA chest X-rays in December 1976 and 
December 1977, as well as all other post-service medical 
records along with Internet articles submitted by the veteran 
and which discuss rheumatic fever and various kinds of heart 
disorders.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran dated from January 2005 to the 
present.  This should include, but not 
be limited to, outpatient primary care 
progress notes, reports of imaging 
studies, cardiology consultation 
reports, and cardiology clinic notes.  
Also take action to obtain and 
associate with the claims file the 
discharge summary pertaining to the 
veteran's hospitalization at the VAMC 
in Houston, Texas, in September 2007.  

2.  Then, arrange for a VA examination 
of the veteran to determine the nature 
and etiology of any current heart 
disability.  All indicated studies 
should be performed.  After examination 
of the veteran and review of the 
record, including the veteran's service 
medical records pertaining to 
evaluation and treatment of rheumatic 
fever in service, and all his post-
service medical records, as well as 
Internet articles submitted by the 
veteran, provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current heart disability was caused 
or chronically worsened by the 
veteran's service-connected rheumatic 
fever or its residuals.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current heart 
disability had its onset in service or 
is causally related to service or any 
incident of service.  

The examiner should provide an 
explanation of the rationale for any 
opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for heart 
disability, to include as secondary to 
the veteran's service-connected 
rheumatic fever.  If the benefit sought 
on appeal remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



